                                                                                                    Reset Form

                                       UNITED STATES DISTRICT COURT
2                                 NORTHERN DISTRICT OF CALIFORNIA
3                                                       )
     The State of California, et al.                    ) Case No: 4: 17-05783HSG
4                                                       )
                                       Plaintiff(s ),   ) APPLICATION FOR
5                                                       ) ADMISSION OF ATTORNEY
             v.
                                                        ) PRO HAC VICE
 6   Alex Azar II, et al.                               j (CIVIL LOCAL RULE 11-3)
 7
     ______________________________
                        Defendant(s). ))
 8
          I, Erin N. Lau                            an active member in good standing of the bar of
 9
      Hawaii                          hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: plaintiff, the State of Hawaii               in the
      above-entitled action. My local co-counsel in this case is Karli Eisenberg                        , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL Co-COUNSEL'S ADDRESS OF RECORD:
13
      465 S. King St., Room 200                             1300 I Street
14    Honolulu, Hawaii 96813                                Sacramento, California 95814
       MY TELEPHONE #OF RECORD:                             LOCAL Co-cOUNSEL'S TELEPHONE# OF RECORD:
15    (808) 587-3050                                        (916) 210-7913
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CQ-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    Erin.N.Lau hawaii. ov                                 Karli.Eisenber     do'.ca. ov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 009887
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is tnte and correct.
21
      Dated:      Ol /08/1 9                                         Erin N. Lau   ~                        11
22                                                                              APPLICA

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Erin N. Lau                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 1/9/2019
                                                             UNITED STATES DISTRICT /MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
 IN THE SUPREME COURT OF HAWAI' I

In the Matter of


  ERIN NAOMI LAU

            Attorney at Law.



                       CERTIFICATE OF STANDING

              I, Ana Kippen, clerk of the Supreme Court of the State of Hawai'i, do

hereby certify that ERIN NAOMI LAU is an attorney and was admitted to practice as

an attorney, counselor and solicitor in all the courts of the State of Hawai'i on

June 7, 2013. Her current status is Active and presently in good standing.

              DATED:         Honolulu, Hawai' i, January 7, 2019
